(dissenting). On February 12, 1917, appellant, Thomas, applied to the permit clerk of the city of El Paso for a license to operate a motor bus within the city over route No. 1, subject to the provisions of a city ordinance approved May 28, 1915. In order to obtain the license, it appears to have been necessary for Thomas to give a bond in the sum of $1,000, payable to the mayor of the city, for the use and benefit of all persons in whose favor a cause of action might arise out of the negligent operation of the bus.
Upon a printed form, furnished by appellee, Thomas applied to appellee to make this bond. Those portions of this application material to a consideration of the question presented read:
"Application to Western Indemnity Company for Bond.
"Whereas, the undersigned was on the 1st day of April, 1917, granted a permit by the city council of the city of El Paso to operate a motor bus within the limits of the city of El Paso, Tex., in compliance with the terms of an ordinance approved the 28th day of May, 1915, and its amendments, and before a license can be issued there must be filed with the city clerk of the city of El Paso a bond in the sum of one thousand ($1,000.00) dollars:
"Now, therefore, application is hereby made to the Western Indemnity Company, a corporation, to execute said bond as surety, which bond, if executed, shall continue in force and effect for one (1) year from the date hereof unless canceled by the Western Indemnity Company under the provisions hereinafter set out. * * *
"As a consideration for the execution of said bond, it is agreed by the applicant as follows:
"I. That the applicant and driver of said car will obey the traffic ordinances of the city of El Paso.
"II. That the applicant will pay the Western Indemnity Company the sum of one hundred fifty ($150.00) dollars per year, payable in twelve (12) equal installments monthly in advance, and said entire premium shall be paid in any and every event, save only if the Western Indemnity Company shall itself cancel said bond, in which event there shall be no premium liability against the applicant for the remaining term of said year from the time of said cancellation.
"III. The Western Indemnity Company shall have the right at any time, at its option, to cancel its bond and to withdraw therefrom as surety, upon releasing the applicant from any further liability for premium."
To cover the obligation assumed by Thomas in the second paragraph of the application, he gave the Indemnity Company his note in the sum of $150, dated February 13, 1918, payable in the monthly installments of $12.50 each; the first installment being payable in one month after date, and the subsequent installments on the 1st of each month thereafter. The bond requested was made by the appellee as surety, of date February 13, 1917, filed with the city clerk, and the license was thereupon issued to Thomas by the city. The bond contains this provision:
"The surety herein may withdraw here from by giving written notice of its intention so to do to the mayor of the city of El Paso, Tex., and such notice shall have the effect of relieving such surety from any further liability hereunder after the expiration of 24 hours from the service of such written notice upon the said mayor of the city of El Paso, and return or a tender to return to the said principal the unearned portion of the premium paid herein calculated at pro rata rate." *Page 946 
On April 1, 1917, Thomas applied to the permit clerk for a license to operate another motor bus in the city over route 6. Upon a form the same as indicated above, and furnished by appellee, Thomas applied to appellee to make the necessary bond. To cover the obligation assumed by Thomas in the second paragraph of the application, he gave appellee his note in the sum of $150, dated April 1, 1917, and payable in monthly installments, like the note first described. The bond to cover route 6 was made by appellee as surety, was dated April 1, 1917, filed with the city clerk, and license was thereupon issued by the city. The bond is in same form as the one covering route 1. Thomas operated under these bonds until May 1, 1917, and paid the installments due to that date. He then notified appellee of his refusal to pay any further installments of his notes. On the same day he made new applications to the permit clerk for licenses to operate the busses over routes 1 and 6, and filed new bonds of like tenor and effect as the ones previously filed. These last bonds were executed by the Maryland Casualty Company as surety.
The notes above described contained an accelerated maturity clause, providing that failure to pay any installment when due should, at the option of the holder, mature the entire amount of the note.
Appellee filed this suit to recover the entire principal amount of the notes, and recovered judgment as sought. The record in this case discloses that the appellee has never exercised its option to withdraw from the bonds which it executed. At the date of the trial they were still on file with the proper city official, and there is nothing to indicate that the city has ever released appellee from the bonds which it made for Thomas.
It is possibly inferable from the testimony of the city clerk, Mr. Dawson, that the bonds made by the Maryland Casualty Company have been filed with him; but there is an absolute want of evidence to show that the city has ever taken any action to authorize a substitution of bonds, or issued any license to Thomas based upon the new bonds. Thomas at the date of trial was still operating his motor busses.
Upon the facts indicated, I dissent from the conclusion reached by the majority. The entire contract between Thomas and appellee, whereby the latter undertook to make the bonds required by the city, is evidenced by the notes and applications of Thomas. In their inception, it is very clear they were unilateral, because appellee obligated itself to do nothing; but it is well settled that, where one makes a promise in consideration of some act to be performed by another, and the latter does the act, the contract is not voidable for want of mutuality. The promisor is liable, and his promise can be specifically enforced against him, though the promisee did not, at the time of the promise, engage to do the act; for, upon the performance of the act by the promisee, the contract becomes clothed with a valid consideration which relates back and renders the promise obligatory. 6 R.C.L. subject "Contracts," §§ 94-96; 9 Cyc. 329, 330, 333, 334; 1 Parsons on Contracts (9th Ed.) p. 451; Taber v. Dallas County, 101 Tex. 250, 106 S.W. 332; Rose v. Ry. Co., 31 Tex. 60; Storm  Schrader v. United States. 94 U.S. 82, 24 L. Ed. 45; Griffin v. Bell, 202 S.W. at page 1036; Morse v. Bellows, 7 N. H. 549, 28 Am.Dec. 372.
As I construe the applications, Thomas agreed to pay appellee $150 for each bond, if the latter would execute the bonds required by the city. The option to cancel is a part of the consideration for the execution of the bonds. The applications plainly say:
"As a consideration for the execution of said bond, it is agreed by the applicant as follows:
"II. That the applicant will pay the Western Indemnity Company the sum of one hundred fifty ($150.00) dollars per year, payable in twelve (12) equal installments monthly in advance, and said entire premium shall be paid in any and every event, save only if the Western Indemnity Company shall itself cancel said bond, in which event there shall be no premium liability against the applicant for the remaining term of said year from the time of said cancellation.
"III. The Western Indemnity Company shall have the right at any time, at its option, to cancel its bond and to withdraw therefrom as surety, upon releasing the applicant from any further liability for premium."
Appellee did execute the bonds. By so doing the hitherto unilateral contracts became clothed with a valid consideration, mutuality was established, and they became valid contracts. Having become valid, they lost that feature peculiar to unilateral contracts, namely, the option of either party to refuse to abide by or perform the contract. The majority opinion holds that the option reserving to the company the right to cancel the bonds made the contracts unilateral. As I have attempted to show, the execution of the bonds supplied a consideration theretofore wanting, and, as I understand the authorities, an option of this nature in favor of one of the parties to a contract, supported by a consideration, is valid, and does not render the contract voidable for want of mutuality. This was expressly held by Judge Stayton in Railway Co. v. Scott,72 Tex. 70, 10 S.W. 99, 13 Am. St. Rep. 758. In that case a contract of employment was made; the railway company agreeing to employ Scott in consideration of a compromise accepted by him of a claim for damages against the company. The suit was by Scott to recover for a breach of the contract to employ him. The contract alleged was that the railway company "would employ petitioner [Scott] for whatever length of time your petitioner might desire to retain such employment." The company requested a peremptory charge in its favor upon the theory *Page 947 
that the contract was wanting in mutuality. The court held that the charge was properly refused. The court held that it was optional with Scott whether or not he would serve appellant, and that by the terms of the agreement he had the right to fix the period he would serve, if he willed to serve at all. It was further held that the right to this option could not be upheld on the theory of reciprocal promises as a consideration, but that the acceptance of the compromise afforded a consideration to support the option. The court held, however, that the contract was not sufficiently certain as to time, but could be made certain if Scott elected to fix the period of his service by offering to serve for any certain period, or any period that could be made certain. This case distinctly upholds the validity of an option based upon an executed consideration. Railway Co. v. Smith, 98 Tex. 47, 81 S.W. 22, 66 L.R.A. 741, 107 Am. St. Rep. 607, 4 Ann.Cas. 644, plainly recognizes that a contract wanting in mutuality at its inception will become binding by the promisee performing the act which was to be done, but which he had not bound himself to do. The court held that the promise to re-employ an injured servant, under consideration in that case, was too indefinite to furnish a consideration for his release of a claim for damages.
Now, in the case at bar, appellant does not contend that the contract between the parties is in any wise indefinite, nor can it be so considered. When appellee executed the bonds, it did all that it was requested to do; a contract arose upon an executed consideration, and by that act appellee became entitled to demand of Thomas that he comply with his promise to pay (Anson on Contracts, 116; Bishop on Contracts. 37; Heisch v. Adams, 81 Tex. 94, 16 S.W. 790), and also became entitled to the option of cancellation upon the conditions prescribed in the contract. The only condition attached to the right of cancellation was that appellee release Thomas from liability for any premium from the date of cancellation. This provision for release from unearned premium fully protected Thomas from paying for something that appellee did not earn. That this option did not destroy the mutuality of the contract, it seems to the writer, is conclusively established by the opinion in Taber v. Dallas County, supra, wherein Judge Brown says:
"But it is said that by the terms of the contract Taber could terminate it at his option by failing to pay interest for 60 days: hence his promise to pay is not a valuable consideration. We are not prepared to hold that Taber could terminate the contract by refusing to pay the interest. The question is not before us: but, admitting that to be a correct interpretation of the terms used, it does not destroy the mutuality of the contract, but is simply an option which the parties contracted for and which may or may not be exercised by Taber. 9 Cyc. 333; Waterman v. Waterman [C. C.] 27 F. 829; Storm v. U.S., 94 U.S. 76
[24 L. Ed. 42]."
In addition to the authorities cited by Judge Brown, see, also, Railway Co. v. Jackson, 29 Tex. Civ. App. 342, 69 S.W. 91; Hayes v. O'Brien, 149 III. 403, 37 N.E. 73, 23 L.R.A. 555; Elliott on Contracts (1913 Ed.) § 231; 9 Cyc. 334; 6 R.C.L. subject "Contracts," § 94.
The writer therefore concludes that the execution of the bonds furnishes a consideration for the promise to pay by Thomas, and that the option in appellee's favor to withdraw from its contract of suretyship at any time upon releasing Thomas from liability for unearned premiums does not destroy the mutuality of the contract.
I think the case should be affirmed.